Case: 3:19-cv-00074-TMR-MRM Doc #: 55 Filed: 05/29/20 Page: 1 of 2 PAGEID #: 2099




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

JAMES E. QUINN,

                          Petitioner,                   :   Case No. 3:19-cv-074

        - vs -                                              District Judge Thomas M. Rose
                                                            Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                        :
                          Respondent.


    DECISION AND ORDER OVERRULING OBJECTIONS TO DENIAL
                         OF A STAY


        This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 54) to the

Magistrate Judge’s Decision and Order denying a stay of these proceedings pending further

proceedings in the state courts (ECF No. 49). Under Fed.R.Civ.P. 72(a) the assigned district judge

“must consider timely1 objections and modify or set aside any part of the order that is clearly

erroneous or is contrary to law.”

        In his Objections, Petitioner’s counsel argues strongly that the Springfield Police

Department created a false document and then “planted” it in discovery so as to mislead the

defense. Counsel also argues the prosecution committed fraud on the court:

                 More importantly, the non-disclosure may be construed as fraud
                 upon the Court. "Disclosing a false document in discovery has been
                 described as the most egregious misconduct constituting fraud upon
                 the court." Interpreter Services, Inc. v. B.T.B. Technologies, Inc.,
                 2011 U.S. Dist. Lexis 149569, 2011 WL 6935343 (December 29,

1
 Objections were originally due to be filed by May 8, 2020, but the Magistrate Judge extended the deadline to May
28, 2020, on Petitioner’s Motion.

                                                       1
Case: 3:19-cv-00074-TMR-MRM Doc #: 55 Filed: 05/29/20 Page: 2 of 2 PAGEID #: 2100




               2011). It is most definitely fraud upon the Court to have a false
               document in discovery especially while withholding the real
               document that deals with the same subject.

(Objections, ECF No. 54, PageID 2096).

       Quinn asks this Court to stay consideration of his habeas case pending the outcome of state

court proceedings which he has not yet initiated. As the Magistrate Judge noted, Quinn has filed

two previous motions for a new trial and one prior petition for post-conviction relief, all of which

have been denied with the denials affirmed on appeal. It seemed unlikely to the Magistrate Judge

that Quinn would be able to satisfy the Common Pleas Court that he now meets the standard for a

motion for new trial or a second petition for post-conviction relief. Without that court’s being

willing to consider these new claims of the Petitioner, a stay would be completely futile. The

Magistrate Judge denied the motion for stay without prejudice to its renewal if the Common Pleas

Court accepted one of these filings and thereby indicated its willingness consider the merits of

Quinn’s new claims. Despite that and the passage of more than a month since the Magistrate

Judge’s decision, Quinn still has not commenced any proceeding in the Common Pleas Court.

       The Court finds the Magistrate Judge properly considered the factors required to be

weighed by the Supreme Court when it granted district courts authority to stay habeas cases in

Rhines v. Weber, 544 U.S. 269 (2005). His conclusion that Quinn did not satisfy that standard is

neither clearly erroneous nor contrary to law. Quinn’s Objections are OVERRULED.



May 29, 2020                                                         *s/Thomas M. Rose

                                                                     ________________________
                                                                            Thomas M. Rose
                                                                      United States District Judge




                                                 2
